Citation Nr: 0211467	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  93-08 599	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder, and, if so, whether service 
connection may be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disease, and, if so, whether service 
connection may be granted.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder.  

5.  Entitlement to service connection for a urological 
disorder.  

6.  Entitlement to an increased rating for epilepsy, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:	Edwin P. Dow, Attorney at Law


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
July 1943 to September 1947.

An appeal was initially brought before the Board of Veterans' 
Appeals (Board) from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In June 1995, the Board remanded 
several issues to the RO for further development.  The case 
came before the Board again in November 1999, at which time 
the Board determined that the veteran had submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a bilateral eye disorder and a 
cardiovascular disorder.  Those issues, in addition to the 
issue of service connection for a psychiatric disorder, were 
remanded to the RO.  With regard to the issues of entitlement 
to service connection for urological and stomach conditions, 
the Board determined that the veteran had not established a 
well-grounded claim as to either, and that, accordingly, VA 
had no duty to further develop those claims; they were 
denied.  

The veteran submitted a request for reconsideration of the 
decision of the Board in November 1999.  In February 2000, 
pursuant to the authority in 38 U.S.C.A. § 7103 (West 1991 & 
Supp. 2001), the Vice Chairman of the Board granted the 
veteran's request for reconsideration of the November 1999 
decision of the Board.  The present decision by the 
reconsideration panel, below, replaces the decision of 
November 1999, and is the final decision of the Board. 

The Board notes that the veteran, in a correspondence dated 
in April 1991, appeared to raise the issue of entitlement to 
service connection for a dental condition.  In January 1998, 
he indicated that he suffered dental trauma as a result of 
his service-connected epilepsy.  To the extent that the April 
1991 or the January 1998 correspondence constitutes a claim 
of entitlement to service connection for dental trauma, 
secondary to service-connected epilepsy, it is referred to 
the RO for appropriate consideration.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) (Board is without jurisdiction to 
consider issues not yet adjudicated by the RO).  The Board 
wishes to make it clear that it intimates no conclusion as to 
the outcome of any claim for secondary service connection.

In a rating decision dated in July 1998, the RO denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for service-connected epilepsy.  As will be 
discussed in greater detail in the Remand section below, the 
veteran has expressed disagreement with that decision.  A 
statement of the case has not been issued by the RO with 
respect to that issue.  Thus, the veteran's claim has not 
been perfected for appellate review, and must be remanded to 
the RO.  See Manlicon v. West, 12 Vet. App. 238, 240-241 
(1999).


FINDINGS OF FACT

1.  In a decision dated in October 1980, the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral eye disorder.  The RO properly notified the veteran 
of that decision, and he did not appeal.

2.  Since the October 1980 decision that denied service 
connection for a bilateral eye disorder, the veteran has 
submitted evidence bearing directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The competent and probative medical evidence of record is 
against a finding that the veteran's current bilateral eye 
disorder is the result of any incident or event which 
occurred during his active military service.

4.  In a decision dated in October 1980, the RO denied the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder.  The RO properly notified the 
veteran of that decision, and he did not appeal.  

5.  Since the October 1980 decision that denied service 
connection for a cardiovascular disorder, the veteran has 
submitted evidence bearing directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

6.  The competent and probative medical evidence of record is 
against a finding that the veteran's current cardiovascular 
disorder is the result of any incident or event which 
occurred during his active military service.  

7.  The competent and probative medical evidence of record is 
against a finding that the veteran has a current stomach 
disorder which is the result of any incident or event which 
occurred during his active military service.

8.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran's current 
psychiatric condition is the result of an incident or event 
which occurred during his active military service.  

9.  The competent and probative medical evidence of record is 
against a finding that the veteran's current urological 
disorder is the result of any incident or event which 
occurred during his active military service.

CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a bilateral eye disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  

2.  The veteran has no current bilateral eye disorder that 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a cardiovascular disease is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

4.  The veteran has no current cardiovascular disease that 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

5.  The veteran has no current stomach disorder that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

6.  Giving the benefit of the doubt to the veteran, his 
current psychiatric disability was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

7.  The veteran has no current urological disorder which was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An entrance examination conducted in May 1943 revealed 20/20 
vision bilaterally, with normal pupils.  The veteran's 
respiratory and cardiovascular systems were reported as 
normal.  It was noted that he had left varicocele, which was 
not considered disabling.  Generally, his genitourinary 
system was normal.  

Service medical records indicate that the veteran presented 
to sick bay in September 1943, with complaints of nausea and 
vomiting.  His systems were essentially negative for 
abnormality, and his symptoms subsided after routine 
treatment.  He was diagnosed with acute gastroenteritis.  In 
October 1943 the veteran was observed for excessive worry and 
nervousness regarding academic examinations and a public 
speech he was to deliver.  The examiner diagnosed the veteran 
with psychoneurosis.  

In November 1943 the veteran was admitted to sick call with a 
diagnosis of psychoneurosis.  It was reported that, after a 
recreational wrestling match, the veteran "slipped from a 
sitting position to a lying position and his limbs began to 
jerk."  Physical examination revealed no abnormalities, and 
laboratory examination results were within normal limits.  It 
was noted that, sometime thereafter while taking an 
examination, the veteran became nervous and trembled.  On 
admission to the hospital, he was apprehensive and tremulous.  
Physical examination during his hospitalization was 
essentially negative.  


During a physical examination in November 1945, the veteran 
complained of, and clinical evaluation revealed, defective 
vision in both eyes and a left varicocele.  Examination of 
his eyes revealed 15/20 vision bilaterally, corrected to 
20/20 with lenses.  His cardiovascular system was normal, and 
the veteran was found qualified for transfer.  

The veteran was transferred to sick call in March 1947 after 
complaining of weight loss, low back pain, increasing 
nervousness, and increased alcohol intake.  It was noted that 
the veteran had been diagnosed with gastroenteritis in 
November 1943. Physical examination of the veteran was 
"entirely within normal limits."  Clinical records from 
March to July 1947 indicate that the veteran manifested 
detached, antisocial, and depressed behavior.  

The report of a Board of Medical Survey dated in August 1947 
indicates that the veteran was admitted for mental 
observation, after having been found not physically qualified 
for resignation because of his history of psychoneurosis and 
complaints of nervousness.  Examiners noted a history of 
nervousness as a child.  Upon admission, the veteran was 
asocial, depressed, and restless, with nocturnal panic 
reaction requiring sedation.  Initially, the veteran was 
thought to suffer from schizophrenia; however, subsequent 
observation indicated a severe hysterical overlay.  The 
veteran was noted as being severely neurotic with 
subconscious homosexuality.  He was diagnosed with pathologic 
sexuality.  

A separation/resignation examination conducted in September 
1947 indicated a history of psychoneurosis diagnosed in 
November 1943.  It was noted that the veteran had undergone 
mental observation in November 1943 and May 1947, and that no 
disease had been found.  His diagnosis of gastroenteritis, 
acute, was noted.  The veteran was diagnosed with 
pathological sexuality.  Physical examination revealed normal 
pupils and 20/20 vision bilaterally.  It was specifically 
noted that there was no disease or anatomical defect of the 
eyes.  Chest X-rays were negative, and the veteran's 
cardiovascular system was normal.  Mild varicocele, left, was 
noted.

In a memorandum dated in September 1947, the medical officer 
in command determined that the veteran was physically and 
mentally qualified for discharge from service.  The veteran 
subsequently filed a claim seeking service connection for 
psychoneurosis and gastroenteritis.  

In a letter dated in January 1948, the veteran's father 
indicated that his son returned from service in a depressive 
state, which left him unable to maintain normal social and 
professional relationships.  

In a letter dated in February 1948 Dr. SLS indicated that he 
had been providing the veteran psychiatric treatment for 
several months, and that said treatment was complicated by 
periodic amnesia regarding periods of in-service 
hospitalization.  In July 1948, Dr. SLS indicated the veteran 
suffered from psychoneurosis, which had its onset in service.  

In a letter dated in March 1949, Dr. SLS indicated that the 
veteran had been treated at the Worcester State Hospital 
since October 1947, in the Psychosomatic Clinic, for 
psychoneurosis, mixed type, and anxiety-hysteria.  

Dr. SLS, in a letter dated May 9, 1949, advised the veteran's 
father that the veteran had agreed to consider 
hospitalization for more intensive psychiatric treatment.  It 
was recommended that the family attempt to have the veteran 
committed as an inpatient for a 40-day observation.  

Correspondence received from Drs. MJF and MJF, Jr. indicated 
that the veteran underwent a cataract operation in 1960.  
Records from Memorial Hospital indicate that the veteran was 
admitted in January 1972 for treatment of a retinal 
detachment.  Examination of the veteran's heart and lungs was 
normal at that time.  

A progress noted dated in May 1979 indicated that the veteran 
had suffered from angina for approximately five years 
previously.  Clinical evaluation of the heart was essentially 
negative.  During an ophthalmology examination, the veteran 
reported headaches, difficulty driving at night, and 
difficulty reading.  He reported a history of trauma to the 
eye as a child, a cataract operation in 1964, a detached 
retina in 1972, a blepharoplasty in 1975 or 1976, and an 
infection in 1979.  

In December 1979 the veteran was evaluated by Dr. JB, who 
noted a history of syncopal episodes associated with chest 
pain; anxiety; petit mal seizures for 30 years; hypertension; 
chronic obstructive lung disease; and chronic eye problems, 
including detached retinas and cataracts.  

Physical examination revealed clear conjunctivae.  His 
sclerae were not icteric.  The pupils were reactive.  Chest 
examination revealed a few scattered wheezes and rhonchi.  
There was no murmur, rub, or gallop of his heart.  The 
veteran's abdomen was soft and non-tender,with no 
organomegaly, mass, or tenderness.  His gastrointestinal and 
neurological systems were normal.  

Dr. JB stated that the veteran's history was "suspicious" 
for the exact etiology of his cardiac disease.  He noted that 
the veteran's eye condition was corrected with glasses to 
20/70 in the right eye and 20/30 in the left eye.  The 
veteran was diagnosed with chest pain and syncope, 
"questionably related to intrinsic cardiac disease"; 
seizure disorder petit mal, by history; hypertension; chronic 
eye disease, secondary to retinal detachment and cataracts; 
chronic obstructive lung disease, minimal, mild to moderate; 
and anxiety, significant.  

In a letter dated in March 1980, Dr. PH indicated that he 
treated the veteran on and off since 1949 when the veteran 
presented with complaints of weakness, faintness, and 
"symptoms that were thought to be consistent with petit 
mal."  Dr. PH indicated that the veteran reported being 
hospitalized and observed for epilepsy while in the Navy.  He 
stated that in 1954 the veteran collapsed at work with 
complaints of dizziness, faintness, and depression.  Drs. LL 
and BG examined the veteran.  It was noted that no psychosis 
was found, and the veteran's electroencephalogram (EEG) was 
normal at that time.  Dr. PH reported that the veteran had 
undergone several eye operations and had recently been 
diagnosed with emphysema.  

In March 1980 the veteran began receiving psychotherapy from 
Dr. BGS.  That physician indicated that the veteran was 
suffering from severe depression, hopelessness, and confusion 
following his decision to sell his insurance business.  The 
veteran reported that he was suffering from physical and 
emotional manifestations of stress including chest pains, 
shortness of breath, eye infections, petit and grand mal 
seizures, dizziness, blackouts, and hysterical anxiety 
reactions.  The veteran reported that his heart disease had 
its onset around 1970.  

The RO received a claim seeking service connection for 
epilepsy, eye problems, cardiac and pulmonary problems, and 
anxiety.  In a rating decision dated in October 1980 the RO 
denied service connection for nerves, eye problems, epilepsy, 
and heart and pulmonary conditions.  According to the rating 
decision, the veteran's conditions were neither incurred in 
service, aggravated by service, nor manifested to a 
compensable degree within any applicable presumptive period 
after service.  The veteran was notified of the RO's decision 
and his appellate rights by letter dated November 18, 1980.  

Dr. BEM from the Lahey Clinic Medical Center indicated in 
January 1981 that he had examined the veteran for chronic 
obstructive pulmonary disease.  Progress notes indicate that 
the veteran was diagnosed with chronic obstructive pulmonary 
disease and anxiety.  It was suggested that he undergo a 
catheterization, which he did in April 1981.  

In October 1981 the RO received a letter from the veteran 
indicating his disagreement with the October 1980 rating 
decision.  The RO issued a statement of the case (SOC) in 
December 1981.  

In January 1982 the RO received correspondence from the 
veteran, which indicated his intent to file a substantive 
appeal on the issues considered in the October 1980 rating 
decision.  He requested a 60-day extension in which to file 
his appeal to the Board.  By letter dated in April 1982 the 
RO granted the veteran a 30-day extension; however, the 
veteran made no further communication regarding the filing of 
a substantive appeal and, in December 1982, the RO prepared a 
deferred rating decision in which it determined the appeal 
had been abandoned.  

The veteran was hospitalized in December 1983 for a right 
lower lung pseudo tumor.  A mediastinoscopy, bronchoscopy, 
right thoracotomy, right decortication, and hilar lymph node 
biopsy were performed.  It was noted that the veteran had a 
40-to-45-year history of smoking.  

Dr. MS, in a letter dated in December 1983, stated that the 
veteran was disabled by angina, status post cataract and 
retinal detachment, and chronic obstructive pulmonary 
disease, which had their onset six years prior.  

In August 1984 the veteran presented with a six-month history 
of urge incontinence and hesitancy with associated dribbling, 
dysuria, frequency, nocturia, and occasional burning.  It was 
noted that the veteran was status post transurethral 
resection of the prostate a few years before.  He was 
diagnosed with urinary incontinence and hesitancy, thought 
possibly due to benign prostatic hypertrophy.  

A statement from Dr. CR, dated in March 1985, indicated that 
the veteran had a normal sinus rhythm with a mild degree of 
pulmonary restriction and obstruction.  Dr. CR opined that 
the veteran's chest pain did share some characteristics of 
angina.  It was also noted that the veteran had a cataract of 
the right eye; however, visual acuity in the left eye was 
acceptable.  

The veteran was evaluated by the Family Service of Greater 
Boston Center for Counseling from May to June 1986, during 
which time his chief complaint was of "mass confusion".  He 
reported being an unhappy teenager prior to enlistment into 
the Navy, and that while in service he had sustained a head 
injury during a wrestling match which had resulted in 
temporary paralysis and precipitated a seizure disorder.  The 
veteran further reported academic and professional stress, 
which he indicated, led to alcohol abuse, "acting out," and 
dereliction of duties.  

The examining social worker indicated that the veteran had 
suffered from feelings of depression and despair since 
separation.  It was also noted that the veteran reported 
failing eyesight since 1959.  The veteran indicated that he 
began suffering from angina in 1978.  The social worker 
diagnosed dysthymic disorder with alcohol abuse, in 
remission, and mixed personality disorder with dependent, 
depressed, and avoidant features.  

In November 1986 the RO received a letter from Dr. JIS, which 
indicated that he began treating the veteran in December 1982 
for a mass in the right lower lobe of the lung, which was 
consistent with chronic pleuritis.  As of the date of Dr. 
JIS's correspondence the veteran was doing well post-
operatively and was being seen annually for follow up 
examinations.  

In a letter dated in April 1987, Dr. MS reported treating the 
veteran since June 1983 for complaints of shortness of 
breath, cough, chest pain, frequent headaches, and black 
floating spots in front of his eyes.  Dr. MS indicated that 
physical examination revealed hypertension, decreased breath 
sounds with expiratory wheezing, and vitreous opacity.  

The veteran filed another claim seeking service connection 
for emotional, psychiatric, lung, heart, and eye conditions 
in April 1987.  In July 1987 the RO denied the veteran's 
claim in a correspondence that stated he had failed to submit 
supporting evidence.  

The veteran presented to Worcester City Hospital in July 
1987, complaining of his eyes stinging and reporting a 
history of glaucoma.  Chemical conjunctivitis was noted as a 
possible diagnosis.  

In September 1987 the Social Security Administration (SSA) 
determined that the veteran was entitled to disability 
insurance pay due to such things as chronic obstructive 
pulmonary disease, atherosclerotic heart disease with angina, 
diminished visual acuity, and glaucoma.  It was also noted 
that the veteran suffered from a severe affective disorder.  

The RO issued another letter in August 1988, which determined 
that the veteran had not submitted new and material evidence 
to warrant reopening his claims of entitlement to service 
connection.  However, the veteran was notified by letters 
dated in November and December 1989 that his claims were 
being reopened due to problems regarding his attorney of 
record at the time of the prior decision.  By correspondence 
dated in February 1991, the RO requested clarification as to 
the issues raised by the veteran.  The RO received a 
statement from the veteran in April 1991 in which he 
indicated that he was seeking service connection for eye, 
cardiovascular, stomach, urological, dental, and nervous 
conditions.  The veteran also indicated that he was entitled 
to non-service-connected disability pension.  

In May 1991 the RO received treatment records from the Fallon 
Clinic for treatment received by the veteran from November 
1974 to December 1990.  Outpatient records indicate that the 
veteran complained of discomfort and slight pain when his 
bladder was full.  He also complained of pain on ejaculation, 
although he reported no trouble with erections.  Physical 
examination revealed no tenderness in the urethra region or 
the perineum.  His prostate was only slightly enlarged, and 
felt benign.  Urinalysis was negative.  The examiner noted 
that there might be some connection between the veteran's 
complaints but there didn't seem to be a serious problem, and 
no treatment was recommended.  

The veteran also presented for treatment at the Fallon Clinic 
in September 1988, at which time he reported decreased vision 
with retinal detachment, chest pain, and occasional abdominal 
pain.  Progress notes from September 1989 indicate that the 
veteran's stomach was swollen and he had complaints of 
constipation.  He complained of urethral pain in August 1990, 
and in October a cystoscopy was performed, which revealed 
some benign prostatic hypertrophy and prostatic caliculi.  

In a rating decision dated in May 1991, the RO continued to 
deny the veteran's claims of entitlement to service 
connection for bilateral eye, urological, and nervous 
conditions.  The RO also denied service connection for 
prostatic caliculi and stomach problems.  

In June 1991 the RO received a list of doctors by whom the 
veteran had been treated since July 1990, for various dental 
and ophthamological conditions.  

The veteran filed a timely notice of disagreement and, in 
November 1991, the RO issued an SOC regarding the issues of 
entitlement to service connection for bilateral eye, 
cardiovascular, stomach, urological, and nervous conditions.  
The veteran filed a substantive appeal to the Board in 
December 1991.  

Additional correspondence received by the RO from the veteran 
in December 1991 stated that his cardiovascular condition was 
"not specifically service incurred."  He further stated 
that his urological condition was "not specifically service 
connected."  

The veteran presented before a local RO hearing officer in 
August 1992, at which time he testified that he had been 
hospitalized in October 1943 following an injury to his head.  
He testified that he had been hospitalized again from March 
to September 1947.  He reported that he suffered from eye, 
stomach, and nervous conditions while in service.  

According to his testimony, the veteran underwent his first 
eye surgery in 1950.  By his own account, his urological and 
cardiovascular conditions were not incurred in or aggravated 
by service.  Instead, the veteran indicated that his 
urological and cardiovascular conditions were the result of 
old age.  He stated, "No I didn't have heart trouble in 
1947.  No I didn't have prostate problems in 1947."  

Dr. AJD, in a correspondence dated in September 1992, opined 
that the various personality changes the veteran underwent in 
service, including pathological sexuality, alcoholism, 
psychosomatic symptomatology, periods of a "trance," and 
petit mal seizures were due to the head trauma he suffered 
while in service.  

The hearing officer determined in October 1992 that the 
veteran had not submitted new and material evidence to 
warrant reopening his claims of entitlement to service 
connection for an acquired psychiatric, stomach, or eye 
disorder.  According to the RO, the evidence submitted by the 
veteran did not indicate incurrance or aggravation of a 
psychiatric or eye condition in service.  Further, the 
hearing officer stated that the evidence of record did not 
indicate that the veteran had a current stomach condition.  
The veteran's claims of entitlement to service connection for 
cardiovascular and urological disorders were also denied, 
because the hearing officer concluded that the record did not 
contain any evidence that either condition was incurred in or 
aggravated by service.  

In a statement received by the RO in February 1993, the 
veteran indicated that he had suffered from eye problems in 
service.  With regard to his cardiovascular condition the 
veteran stated, "Inception possible due to materials on ship 
board but not 100% traceable to service."  He reported that 
he suffered from stomach trouble and that a stomach condition 
was diagnosed in service.  The veteran indicated that his 
urological disorder was related to "old age" as opposed to 
his service.  Finally, the February 1993 statement in support 
of the claim indicated that the veteran's nervous condition 
had its onset in service.  He reported taking Phenobarbital 
for convulsions and memory loss.  

The Board issued a decision in June 1995 in which it reopened 
the veteran's claims of entitlement to service connection for 
psychiatric and epileptic conditions.  Those claims, in 
addition to the remaining issues, were remanded to the RO for 
further development.  The Board also referred to the RO the 
issues of entitlement to service connection for 
cardiovascular and urological conditions, so that it could be 
determined whether the veteran intended to withdraw those 
claims.  The veteran indicated later that he did not wish to 
withdraw any of his claims.  

By letter dated in July 1995 the veteran, through his 
representative, stated that there were no additional medical 
records that needed to be considered in order to make a fair 
determination in his case.  Later that month the veteran 
presented for a VA examination, at which time he complained 
of emotional instability, hearing loss on the left, detached 
retina, glaucoma, cataract, and cardiovascular problems.  

Mental examination revealed the veteran to be cooperative and 
friendly.  He spoke with a normal tonal range and intensity.  
His mood was appropriate.  He admitted chronic depression 
associated with some suicidal ideation.  The examiner noted 
that there was no indication of delusions or hallucinations, 
and no psychotic determinants.  It was also noted that the 
veteran had been hospitalized repeatedly for extended periods 
of time.  The examiner stated that the etiology of the 
veteran's condition was "unknown, as with many psychiatric 
illnesses.  However, he spent considerable time in hospitals 
or in sick bay during his service in the Navy."  The veteran 
was diagnosed with dysthymia, chronic, severe, with anxiety 
features and alcohol dependence in remission.  

The veteran was also afforded an epilepsy and narcolepsy 
examination, which revealed flat discs.  His right pupil was 
less than the left due to surgery.  His motor skills were 
noted as 5/5 and his sensory was intact to pin, position, and 
vibration.  The veteran conducted finger-to-nose and heel-to-
shin movements well.  His gait was intact.  The veteran was 
diagnosed with grand mal and temporal lobe epilepsy, which 
the examiner opined began in service.  

In a rating decision dated in June 1997, the RO granted the 
veteran's claim of entitlement to service connection for 
epilepsy, assigned an evaluation of 10 percent, and continued 
to deny his claim of entitlement to service connection for a 
psychiatric disorder.  A supplemental statement of the case 
(SSOC) was issued.  

GEP, a friend of the veteran, indicated in a statement dated 
in July 1997 that the veteran had suffered two seizures while 
in his care, which required hospitalization.  In a statement 
dated in July 1997 the veteran, through his representative, 
indicated that he had suffered an eye injury in October 1943.  
He further stated that, since his discharge, the veteran has 
had numerous cardiac and pulmonary problems, which resulted 
in two lung operations.  According to the veteran, his 
diagnosis of gastroenteritis in service was later changed to 
diverticulosis.  The veteran also indicated several 
psychiatric problems, which he stated were first manifested 
in service.  

In August 1997 the RO received statements from Dr. MJB, which 
indicated that he treated the veteran from June 1987 August 
1992 for detached retinas.  Dr. MJB stated, "Since I do not 
consider him visually impaired, I will not speculate as to 
when any supposed impairment might have begun."  It was 
further stated that all of the veteran's eye problems seemed 
stable as of July 1990, and that he appeared to be doing 
well.  

In a statement dated in August 1997 the veteran, through his 
representative, indicated that he had suffered an eye injury 
during training in service and had suffered eye problems 
since that time.  

In August 1998 the RO received treatment records from Fallon 
Healthcare System, which indicated treatment for an eye 
condition from June 1994 to August 1996.  The RO also 
received the statements of two of the veteran's friends, who 
reported episodes of dizziness and disorientation.  

II.  Relevant Law and Regulations

A.  Service connection

Under applicable laws and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110, 1131 (West  1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the claimed disability was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

B.  Aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2001).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

C.  Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38  C.F.R. §§ 20.200, 20.302 (2001).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order to reopen the claim.  Evans v. Brown, 
supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

With further respect to attempts to reopen previously denied 
claims, the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (VCAA), provides, in 
pertinent part:


RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  
Clearly, therefore, the new legislation has retained the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

VA regulations issued after the enactment of the VCAA have 
redefined "new and material evidence" and clarified the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied claim.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Thus, the 
regulations do not apply to the veteran's current claims.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to reconsideration 
decisions of the Board. Therefore, we must now address that 
issue in the first instance.  Under 38 C.F.R. § 20.1000(a), 
which implements 38 U.S.C.A. § 7103(b), reconsideration of an 
appellate decision may be accorded upon allegation of obvious 
error of fact or law.  The term "obvious error" has been 
determined to be equivalent to "clear and unmistakable 
error" (CUE) in VA decisionmaking.  See Smith v. Brown, 35 
F.3d 1516, 1526 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992); VAOPGCPREC 25-95.  Thus, given the nature of a 
reconsideration decision, no notification as to additional 
evidentiary development of the record is at issue, since the 
action on the Board's decision is based upon the record as it 
was constituted at the time of the decision as to which 
reconsideration has been sought.  With regard to procedure, 
we observe that, in response to the letter construed as a 
motion for reconsideration filed by the veteran in November 
1999, the Vice Chairman of the Board ordered reconsideration 
in February 2000.  The veteran and his attorney have been 
advised of the procedures provided by law. 

Considering the foregoing, the Board holds that the 
provisions of the VCAA are inapplicable to the instant case.  
The Board believes this conclusion to be consistent with the 
recent holding of the Court of Appeals for Veterans Claims in 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision).  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with this law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

1.  Bilateral Eye Disorder

a.  New and material evidence

The RO denied the veteran's claim of entitlement to service 
connection for a bilateral eye disorder in October 1980.  The 
veteran was notified of the RO's decision and his appellate 
rights; he did not appeal.  Therefore, the RO's decision 
became final.  38 C.F.R. §§ 20.200, 20.302, 20.1103.

Inasmuch as the October 1980 RO rating decision was final, 
the veteran must submit new and material evidence in order to 
reopen his previously denied claim.  See Kightly v. Brown, 
supra.  In determining whether new and material evidence has 
been submitted, only evidence presented since the last final 
denial on any basis will be considered.  See Evans, supra.

Since the October 1980 rating decision that the veteran was 
not entitled to service connection for a bilateral eye 
condition, the veteran has submitted evidence of various 
bilateral eye conditions including cataract and retinal 
detachments in 1983 and possible chemical conjunctivitis in 
1987.  A social worker who examined the veteran in 
conjunction with a Family Service of Greater Boston Center 
for Counseling noted that the veteran reported eye problems 
since 1959.  In September 1987, SSA determined that the 
veteran was disabled due to, among other things, diminished 
visual acuity.  The veteran testified before a local RO 
hearing officer in August 1992 that he suffered from an eye 
disorder in service, and that he underwent his first eye 
surgery in 1950.  A statement received by the RO from Dr. MJB 
in August 1997 indicates that he treated the veteran from 
June 1987 to August 1992 for detached retinas.  Such evidence 
is new, inasmuch as it has not previously been considered by 
the RO.  It is also material because it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disability.  See Hodge v. West, 
supra.  

In order to be considered new and material, not only must the 
evidence not have been previously considered by the agency 
decisionmakers but it must also speak to each element of the 
claim that was found lacking at the time of the last final 
denial.  38 C.F.R. § 3.156(a); see also Evans v. Brown, 
supra.  The RO denied service connection in October 1980, on 
the basis that there was no evidence that veteran's bilateral 
eye disorder was incurred in or aggravated by service.  

The evidence submitted or identified by the veteran since 
October 1980 addresses the reasons for the RO's denial.  In 
other words, not only has the evidence not previously been 
considered, but he has also proffered competent evidence as 
to the onset of said condition.  Therefore, the Board finds 
that the veteran has submitted new and material evidence 
sufficient to warrant reopening his claim of entitlement to 
service connection for a bilateral eye condition.  

b.  Entitlement to service connection

As indicated above, service connection is granted for 
disability or disease that was either incurred or aggravated 
in service.  38 C.F.R. § 3.303.  


In the present case, the veteran's entrance examination 
indicated 20/20 vision bilaterally.  Medical examination in 
November 1945 revealed 15/20 vision, which was corrected to 
20/20 with lenses.  It was specifically noted that there was 
no disease or anatomical defect.  The same was documented 
during the veteran's resignation/separation examination in 
September 1947.  

The first indication of any disability related to the 
veteran's eyes was noted in correspondence received by the RO 
from Drs. MJF and MJF, Jr., which noted the veteran had 
undergone a cataract operation in 1960.  The veteran told the 
social worker in 1986 that his eyesight began failing in 
1959, approximately 12 years after discharge.  He testified 
to the RO in August 1992 that he had his first eye surgery in 
1950.  Dr. MJB refused to opine as to the etiology of the 
veteran's eye condition because he did not consider him 
"visually impaired."

The veteran and his representative have both stated that his 
bilateral eye disability had its onset in service.  However, 
in evaluating a claim, the Board may consider only 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, as sincerely as the veteran may believe in the 
validity of his claim, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The Board notes that the veteran does not appear to contend, 
and the competent evidence of record does not indicate, that 
the veteran had a pre-existing eye disability.  See 38 C.F.R. 
§ 3.304(b).  

In sum, while the Board acknowledges that the veteran has a 
current bilateral eye disorder, the competent medical 
evidence of record does not indicate that such was either 
incurred in or aggravated by service.  

2.  Cardiovascular Disease

a.  New and material evidence

The RO denied the veteran's claim of entitlement to service 
connection for a cardiovascular disorder in October 1980.  
The veteran was notified of the RO's decision and his 
appellate rights; he did not appeal.  Therefore, the RO's 
decision became final.  38 C.F.R. §§ 20.200, 20.302, 20.1103.

Inasmuch as the October 1980 RO rating decision was final, 
the veteran must submit new and material evidence in order to 
reopen his previously denied claim.  See Kightly v. Brown, 
supra.  In determining whether new and material evidence has 
been submitted, only evidence presented since the last final 
denial on any basis will be considered.  See Evans, supra.

Since the October 1980 rating decision that the veteran was 
not entitled to service connection for a cardiovascular 
disorder, the veteran has submitted evidence of a 
cardiovascular condition.  The RO received a letter from Dr. 
BEM in January 1981, which indicated that the veteran had 
been treated for chronic obstructive pulmonary disease.  Dr. 
MS reported in 1983 that the veteran was disabled by angina 
and obstructive pulmonary disease, among other things.  Dr. 
CR concluded that the veteran had a normal sinus rhythm with 
only a mild degree of pulmonary restriction and obstruction, 
which had some characteristics of angina.  The Family Service 
of Greater Boston Center for Counseling indicated in 1986 
that the veteran reported an onset of angina in 1978.  In a 
letter dated in April 1987, Dr. MS reported treating the 
veteran for shortness of breath and chest pains among other 
things since 1983.  The veteran also testified before the RO 
hearing officer that his heart condition was not due to 
service but instead due to old age.  Such evidence is new, 
inasmuch as it has not previously been considered by the RO.  
It is also material, because it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disability.  See Hodge v. West, 
supra.  

In order to be considered new and material, not only must the 
evidence not have been previously considered by the agency 
decision-makers but it must also speak to each element of the 
claim that was found lacking at the time of the last final 
denial.  38 C.F.R. § 3.156(a); see also Evans v. Brown, 
supra.  The RO denied service connection in October 1980, on 
the basis that there was no evidence that veteran's 
cardiovascular disorder was incurred in or aggravated by 
service.  

The evidence submitted or identified by the veteran since 
October 1980 addresses the reasons for the RO's denial.  In 
other words, not only has the evidence not previously been 
considered, but he has also proffered competent evidence as 
to the onset of said condition.  Therefore, the Board finds 
that the veteran has submitted new and material evidence 
sufficient to warrant reopening the veteran's claim of 
entitlement to service connection for a cardiovascular 
disorder.  

b.  Entitlement to service connection

The competent medical evidence of record does not indicate 
that the veteran incurred a cardiovascular disease in service 
or within a presumptive period thereafter.  See 38 C.F.R. 
§3.303; see also Cosman, supra.  

Physical examination of the veteran during his May 1943 
entrance examination revealed normal respiratory and 
cardiovascular systems.  In November 1945, the veteran's 
cardiovascular system was still normal and he was found 
qualified for transfer.  Chest X-rays at the time of 
separation were negative, and the veteran's cardiovascular 
system was noted as normal again.  

The earliest report of any cardiovascular condition was in 
the correspondence from Dr. BEM dated in January 1981, more 
than thirty years after separation from active service.  The 
veteran reported to the social worker in 1986 that he began 
suffering from angina in 1978.  In a correspondence received 
by the RO in December 1991, the veteran stated that his 
cardiovascular condition was "not specifically service 
incurred."  By the veteran's own testimony, his 
cardiovascular condition is the result of "old age" and was 
not incurred in service.  

The Board notes that the veteran does not appear to contend, 
and the competent evidence of record does not indicate, that 
he had a cardiovascular condition at the time of his entrance 
into service.  See 38 C.F.R. § 3.304(b).  In fact, as 
discussed above, the veteran's entrance examination was 
negative for any cardiovascular condition.  

The Board acknowledges the veteran's contention that his 
present cardiovascular disorder is due to service.  However, 
the Board is bound to cite competent medical evidence in its 
opinions and veteran is not competent to render such an 
opinion as to etiology.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
See also Routen, supra.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's cardiovascular condition was neither 
incurred in nor aggravated by service.  

3.  Stomach Disorder

The competent medical evidence of record reveals no 
complaint, treatment, or diagnosis of any stomach disorder at 
entrance into active service.  In September 1943, the veteran 
reported to sick bay complaining of nausea and vomiting.  He 
was diagnosed with acute gastroenteritis.  Although a history 
of gastroenteritis was noted in subsequent examinations, 
there was no further complaint, treatment, or diagnosis of 
such in service.  

In an examination conducted in December 1979 the veteran's 
gastrointestinal system was noted as normal.  The record is 
silent for any further complaint, diagnosis, or treatment of 
a stomach disorder.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In the present case, although the veteran was diagnosed with 
a stomach disorder in service, there is no indication that he 
has a current stomach disorder such as to warrant a grant of 
service connection.  The veteran contends that he was 
diagnosed with diverticulitis "right after discharge" and 
more recently was diagnosed with dyspepsia.  However, there 
is no competent medical evidence that etiologically relates 
any such conditions to the gastroenteritis the veteran was 
diagnosed with in service, and as discussed above, the 
veteran is incompetent to draw such a conclusion.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  See also Routen, supra.

Inasmuch as there is no competent medical evidence that 
indicate that the veteran has a current stomach disorder that 
was incurred in or aggravated by service, the Board finds 
that the veteran is not entitled to service connection for a 
stomach disorder.  

4.  Psychiatric Disorder

The veteran is also seeking service connection for a 
psychiatric disorder.  In this regard, his service entrance 
examination report is silent for any complaint, treatment, or 
diagnosis of any psychiatric abnormality.  Service medical 
records indicate that, after a wrestling match in November 
1943 the veteran "slipped from a sitting position to a lying 
position and his limbs began to jerk."  The competent 
medical evidence of record also indicates that during service 
the veteran was hospitalized for nervousness.  In March 1947, 
he was diagnosed with detached, antisocial, and depressive 
behavior.  The report of the Board of Medical Survey issued 
in August 1947 indicated pathologic sexuality.  The veteran's 
separation examination noted his history of psychoneurosis, 
and continued his diagnosis of pathological sexuality.  

The longitudinal medical evidence of record reveals that the 
veteran has continuously sought and received treatment for 
complaints of depression and anxiety.  In addition, the 
record contains statements from the veteran's family and 
friends that describe a depressed mood and periods of 
disorientation and dizziness.  His diagnoses have included 
psychoneurosis; psychoneurosis mixed type, anxiety-hysteria; 
petit mal seizure disorder; anxiety; and dysthymic disorder.  

Various medical professionals have concluded, based upon the 
veteran's medical history, that his condition had its onset 
in service.  Dr. SLS concluded in 1948 that the veteran's 
psychoneurosis had its onset in service.  In September 1992, 
Dr. AJD opined that the veteran's various personality 
changes, including pathological sexuality, alcoholism, 
psychosomatic symptomatology, periods of a "trance," and 
petit mal seizures were the result of the head trauma he 
suffered in service.  The July 1995 VA examiner stated that 
the etiology of the veteran's condition was "unknown," 
however, it was stated that he spent "considerable time in 
hospitals or in sick bay during his service in the Navy."  

The Board notes that the 1995 VA examiner, after reviewing 
the record and examining the veteran, did not opine to any 
degree of medical certainty as to whether the veteran's 
psychiatric disorder was as likely as not the result of an 
incident or event of service.  The Board ordered such an 
opinion in its June 1995 remand, and failure to comply with 
remand instructions would be grounds for further remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, in 
light of the examiner's statement regarding the veteran's 
hospitalizations in service, and the statements of Drs. SLS 
and AJD, the undersigned, upon reconsideration of the 
previous decision of the Board, find that an additional 
remand is unnecessary, and that the veteran is entitled to a 
grant of service connection at this time.  

Therefore, and for the reasons discussed above, the Board 
finds that the evidence is in relative equipoise as to 
whether the veteran's current psychiatric disability was 
incurred in service, and that this balance can be resolved in 
favor of the veteran.  This decision does not indicate error 
in any previous adjudications, but simply reflects the 
exercise, by the undersigned panel of the Board, of our 
discretion under the reasonable-doubt/benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102.

5.  Urological Disorder

The veteran's entrance examination is silent for any 
complaint, treatment, or diagnosis of any urological 
disorder.  It was noted that the veteran had a left 
varicocele but it was not considered disabling, and his 
genitourinary system was normal.  

Although the veteran's left varicocele was noted in his 
service medical records, there was no indication that he 
complained of, received treatment for, or was diagnosed with 
any urological disorder.  There is also no evidence that the 
veteran's pre-existing left varicocele was aggravated by 
service.  38 C.F.R. § 3.306(a); see also Green, supra.  

More specifically, the veteran's separation examination was 
also silent for any complaint, treatment, or diagnosis of any 
urological disorder.  In fact, there is no indication of any 
such complaint until 1984, when the veteran presented with a 
six-month history of urge incontinence and hesitancy.  At 
that time, it was noted that the veteran was status post 
transurethral resection of the prostate a few years before.  
In 1991, the RO received treatment records which indicated 
complaints of discomfort and pain when the veteran's bladder 
was full, dating back to 1974, still approximately 27 years 
after discharge.  

Furthermore, the veteran testified at his hearing before the 
RO hearing officer that his urological condition was "not 
specifically service connected."  In fact, the veteran 
specifically stated that his urological condition was the 
result of "old age" and that he "didn't have prostate 
problems in 1947."  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's urological condition was neither 
incurred in nor aggravated by service.  38 C.F.R. § 3.303.  


ORDER

The veteran's claim of entitlement to service connection for 
a bilateral eye disorder is reopened, and is denied on the 
merits.  

The veteran's claim of entitlement to service connection for 
cardiovascular disease is reopened, and is denied on the 
merits.  

Service connection for a stomach disorder is denied.  

Based upon reasonable doubt, service connection for a 
psychiatric disorder is granted.  

Service connection for a urological disorder is denied.  


REMAND

In a decision dated in July 1998, the RO denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for service-connected epilepsy.  The veteran timely expressed 
disagreement with that determination, in the form of a letter 
from his attorney dated August 24, 1998.  Although the Board 
made mention of that issue in the Introduction to the 
November 1999 decision, it appears that the RO has not yet 
issued a statement of the case (SOC) in response to the 
veteran's notice of disagreement (NOD).

When there has been an initial RO adjudication of a claim and 
an NOD as to its denial, the claimant is entitled to an SOC, 
and, although the Board might have previously referred the 
matter without remand, the Court has clearly held that the 
RO's failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Pursuant to 38 
C.F.R. § 19.9(a) (amended effective Oct. 8, 1997), "[i]f 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
See VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue a Statement of the Case, 
containing all applicable laws and regulations, 
on the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected 
epilepsy.  Since the veteran's Notice of 
Disagreement followed an original grant of 
service connection for that disorder, the RO 
should take into account whether a staged rating 
should be assigned.  The veteran should be of 
advised his appeal rights and of the time period 
in which to perfect his appeal.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
               C.W. SYMANSKI			L.W. TOBIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

